Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Claims 1 and 11 define a mounting port to the golf club head that extends internally through the head and includes a forward end proximate the striking face and a rear opening proximate the rear, a port axis defined by the mounting port being angularly offset from the striking face and an insert that is removably insertable through the rear opening and including a plurality of threaded recesses and a weight element having a threaded shaft that is removably secureable within each of the plurality of recesses.  The reference to Beat teaches the port that extends internally from the rear in a direction towards the striking face and an insert that is removably insertable through the rear opening.  However, Beat lacks the teaching for the port axis that is defined by the mounting port to be angularly offset from the striking face.  As shown in Figures 4 and 5 of Beat, the port and port axis do not extend to the striking face of the club head and thus they are not angularly offset from the striking face as recited.  As shown in Figure 4 of Beat, the port axis is in line with the striking face and not angularly offset from the striking face.  Attention is directed to Figure 13 and paragraph [0063] of the instant specification describing the angular offset as not being perpendicular to the striking face plane.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN B WONG/Primary Examiner, Art Unit 3711